Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The status of the claims is as follows:
	Claims 1-11 filed on 1 September 2022 are pending.
	Claims 6-11 have been withdrawn.
	Claims 1-5 have been hereby examined.

Priority
 	The present application filed on 31 March 2020, is the national phase of PCT application PCT/US18/55820 having an international filing date of 15 October 2018, which claims the benefit of U.S. provisional application number 62/57,270 filed on 16 October 2018. 

Election/Restriction Requirement
	Applicants’ election with traverse of Group I, claims 1-5, in the reply filed on 1 September 2022 is hereby acknowledged.   In response to the species election, Applicants elect wheat. Applicants urge that the Ahmed et al reference does not disclose or suggest extracting mtDNA from the recited supernatant. These arguments are addressed in the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary et al (2015. A rapid, low cost, and efficient method for isolation of high quality mitochondrial DNA from Oryza sativa. J.Crop Sci. Biotech. 18: 155-160) and Ahmed et al (2015. An improved method with a wider applicability to isolate plant mitochondria for mtDNA extraction. Plant Methods 11:56. pgs 1-11.).
The claims are broadly drawn to a method of obtaining plant mitochondria from dry seeds comprising obtaining a plurality of dry seeds, grinding the seeds into a powder, sampling from the powder a sample and contacting the sample with a homogenization buffer, centrifuging the contacted sample at a speed sufficient to precipitate nuclei and cell debris, thus obtaining a supernatant comprising plant mitochondria and treating the supernatant with a concentration of DNase within the supernatant comprising plant mitochondria is suitable for downstream processes, including mitochondrial DNA extraction.  The claims are further drawn to wheat seeds and wherein the downstream process is genotyping or genetic purity testing. 
Chaudhary et al teach obtaining seeds of rice and crushing two to five g of tissue (which reads on grinding) in a pestle and mortar with liquid nitrogen [page 156 para bridging left and right columns]. Chaudhary et al teach forty ml of homogenization buffer containing 0.4 M sucrose, 50mM Tris HCL pH 7.5, 50 Mm EDTA, 1% Bovine Serum Albumin and 10 mM Beta-mercaptoethanol was added and mixed properly [page 156 para bridging left and right columns]. The homogenate was transferred to 50 mL falcon tubes and centrifuges at 1,000 g for 6 min to remove cell debris [page 156 para bridging left and right columns]. The supernatant was collected into a fresh 50 mL falcon tube and centrifuged at 3,000 g for 6 mins to remove chloroplast [page 156 para bridging left and right columns]. The supernatant was collected in 2 mL tubes and centrifuged at 14,000 rpm for 15 min [page 156 para bridging left and right columns]. The supernatant was discarded and pellet was re-suspended in 1 ml DNase buffer (0.4 M sucrose, 10 mM Tris HCl pH 7.5, and 50 mM MgCl2 [page 156 para bridging left and right columns]. Chaudhary et al teach that mitochondrial DNA isolation from rice seedlings with the protocol mentioned yield mitochondrial DNA of high purity and negligible nuclear DNA contamination [page 157, rt. col. para. 3; Figs. 1-3. 
Therefore, after considering Chaudhary et al as a whole, one would understand mitochondrial DNA can be obtained from plant tissues and that after grinding tissues and suspending them in a homogenization buffer, the solution would contain all plant parts including cellular debris, organelles (including the chloroplasts and mitochondria) and nuclear DNA. One would also understand that centrifuging at 1,000 g for 6 mins would remove the cell debris and centrifuging at 3,000 for 6 mins would remove chloroplasts.  One would understand that the resultant supernatant would contain the buffer solution, mitochondria and DNA (nuclear DNA and free DNA). From Chaudhary et al one would also understand the importance of DNase and that “it is crucial to obtain sufficient DNase activity to remove any likelihood of contaminating nuclear DNA”  [page 156 para bridging left and right columns].  

Chaudhary et al do not teach wheat seeds or directly treating the supernatant with DNase. 

Ahmed et al teach a single mitochondria extraction medium that can be used for mitochondria isolation from various wheat tissues and seeds of different plant species [page. 2, lf. col., para. 3]. Ahmed et al teach that high purity was observed with no or minimal contamination from nDNA, cpDNA, RNA, proteins and other impurities [page 2, rt. col. para. 3]. Ahmed et al teach that extracting proteins or mtDNA from an impure isolation of mitochondria is less effective for the downstream physiological and genomic analyses [page 2, lf. col. para. 1]. Ahmed et al teach grinding dead seeds or washed embryo tissue from viable seeds with a mortar and pestle [page 8, DV1.] and transferring the homogenate into a 15 ml Falcon tube and centrifuging at 1800 g for 7 mins to pellet nuclei, chloroplasts and cell debris [page 7, S3-S5]. Ahmed et al teach adding 10µl of DNase to the pelleted mitochondria [page 8, M1.]. Ahmed et al outline the protocol in Fig. 1 [page 3] and show that centrifugation at 1800g for 7 mins pellet the nuclei, chloroplasts and cell debris. Ahmed et al found that the mitochondria isolated were further extracted and that a large amount of mtDNA was obtained that was largely free of cpDNA and nDNA contamination [page 7, para. bridging lf. and rt. cols.]. Ahmed et al show the integrity and purity tests of mtDNA extracted from dry starchy seeds of two wheat genotypes and the COX1 primers successfully amplified the target product in both wheat genotypes [Fig. 2]. 
Therefore, after considering Ahmed et al as a whole, one would understand that mitochondrial DNA can be obtained from wheat seeds and that after grinding tissues and suspending them in a homogenization buffer, the solution would contain all plant parts including cellular debris, organelles (including chloroplasts and mitochondria) and nuclear DNA. One would also understand that centrifuging at 1800g for 7 mins would remove the nuclei, chloroplasts and cell debris. One would also understand that extracting mtDNA from an impure isolation of mitochondria is less effective for the downstream physiological and genomic analyses. 

At the time of the invention, it would have been obvious to combine the teaching of Chaudhary et al and Ahmed et al and use wheat seeds as taught by Ahmed et al in a similar protocol for mitochondrial extraction as taught by Chaudhary et al. Both protocols use similar methodologies such as grinding the tissues, using a buffer solution, centrifuging, applying DNase to the isolated mitochondria and further use the mitochondria for downstream processing such as mitochondrial DNA extractions. Isolating mitochondria and extracting mtDNA from plant tissues was routine and commonly practiced by the skilled artesian.  One would have been motivated to use wheat seeds because wheat is another agriculturally and economically important crop plant. One would have had a reasonable expectation of success given that mitochondrial isolation was routine in the art, the protocols of the cited teachings are similar and high quality mitochondrial extractions were obtained. 

	The open claim language, “comprising”, does not exclude additional, unrecited elements or method steps. (see MPEP 2111.03). These unrecited method steps could include additional centrifugation steps and purification of the mitochondria as taught by both Chaudhary et al and Ahmed et al. Furthermore, one skilled in the art would understand that the mitochondria were precipitated when centrifuged at higher speeds (such at 14,000-20,000g as taught by Chaudhary et al and Ahmed et al.). Resuspending the mitochondria pellet and treating it with DNase is equivalent to treating the supernatant.	
Although Ahmed et al and Chaudhary et al further centrifuge, wash and resuspend the pellet mitochondria, they both recognized that centrifuging at lower speeds (1800g in Ahmed et al and 100g + 3000g in Chaudhary et al) removed the nuclei, chloroplasts and cell debris. Both recognized that the supernatant contained unpurified mitochondria in solution. Both Ahmed et al and Chaudhary et al recognized the importance in the addition of DNase to remove free cellular DNA (nuclear and fragments) from the mitochondrial isolation. Both methodologies of Ahmed et al and Chaudhary et al resulted in large amounts of mtDNA  that were high purity and largely free of other DNA contamination by using additional centrifugation and purification steps. As recognized by Ahmed et al, “extracting mtDNA from an impure isolation of mitochondria is less effective for the downstream physiological and genomic analyses” [Ahmed, page 2, para. 1].  However, it would have been obvious to one of ordinary skill in the art to apply the DNase directly to the supernatant to isolate the mitochondria and skip the additional centrifugation steps in order to save time and laboratory expenses. Although this method may be “less effective”, as suggested by Ahmed et al, it would result in decreased time, decreased cost and faster results. One would have been motivated to add the DNase directly to the supernatant to decrease costs, decrease time spent in purification and increase sped of isolation.  One would have had a reasonable expectation of success given that Ahmed et al suggest that extracting mtDNA from impure isolation of mitochondria is possible.  Furthermore it was well known in the art and taught by both Chaudhary et al and Ahmed et al that the supernatant contains the mitochondria and that DNase would remove nuclear DNA and fragments of DNA from the solution.  

Conclusion
	No claim is allowable.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298. The examiner can normally be reached 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN M REDDEN/Primary Examiner, Art Unit 1661